Date: tfUu Ti
                                                                             ?0i5 HAY 29 kU



  Clerk    of    the       Court
  United       States       Supreme          Court
  1 First Street, N.E.
  Washington, DC 20543



  RE:    Piling       Of    Writ       of    Certiorari




  Dear    Clerk,


           Enclosed,             please       find       the Original         of    the    "Writ       of

  Certiorari,             Motion       For    Leave       To    Proceed      In    Forma       Pauperis,

  Affidavit          or    Declaration             In    Support      of    Motion       For    Leave       To   Proceed

  In    Forma    Pauperis             and,    Proof       Of    Service."

           Please          file       these    documents          and      bring    it    to    the    immediate

  attention of             the    Court       for       any    necessary      proceedings             to be      had

  thereon.

           Please          notify       me    of    the       Cause   Number       assigned       to    the      case

  as    soon    as    possible.

           Thank you             in    advance          for    your   time    and    kind      assistance

  in    this    very       important          matter.




  Sinrcerel

/Al/Lram Miles
   TDCJ-CID No.785448
  W.P. Clements Unit
   9601 Spur 591
   Amarillo, Texas 79107-9606

  c/file
                      No.




                                    IN   THE



                    SUPREME COURT OF     THE UNITED STATES




                        HIRAM   MILES    -     PETITIONER




                                        VS.




              TEXAS COURT OF CRIMINAL APPEALS - RESPONDENTS




                             DECLARATION      OF   FILING


         I,   Hiram Miles,   TDCJ-CID No.785448 an          inmate confined
at the William P.      Clements Unit of t he Texas Department of
Criminal Justice - Correctional          Institutions Division in Potter
County Texas,      certify that the Motion for Leave to Proceed In
Forma Pauperis and Petition for a Writ of Certiorari were timely
filed by depositing in the prison's internal mail system,                  first-
class postage prepaid, on the uJl daY of May 2015' before the
last day for filing and declare under the penalty of perjury
that the foregoing is true and correct pursuant to 28 U.S.C
§1746,    addressed   to:


         Texas Court of Criminal Appeals               Fourth Court of Appeals
         P.O. Box 12308,Capitol Station                300 Dolorosa,Suite 3200
         Austin, Texas 78711                           San Antonio,Texas 78205

EXECUTED on fift^ U                     ,2015.
                                                      Peti          pro   se
                                      No.




                                                  IN THE


                             SUPREME COURT OF THE UNITED STATES




                             HIRAM MILES                           — PETITIONER
                                      (Your Name)


                                                       VS.


                       TEXAS COURT OF CRIMINAL APPEALS- RESPONDENT(S)



                                            PROOF OF SERVICE


     I,            Hiram mjIpfj                                  , do swear or declare that on this date,
 P(Yau VL                              , 20J51, as required by Supreme Court Rule 29 I have
served the enclosed MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
and PETITION FOR A WRIT OF CERTIORARI on each party to the above proceeding
or that party's counsel, and on every other person required to be served, by depositing
an envelope containing the above documents in the United States mail properly addressed
to each of them and with first-class postage prepaid, or by delivery to a third-party
commercial carrier for delivery within 3 calendar days.


The names and addresses of those served are as follows:
  Texas Court           of    Criminal       Appeals         Fourth      Court    of Appeals

  P.O.      BOX     12308,Capi tol          Stat ion         300    Dolorosa ,     Suite    3200


  A11 s t" i n .   1Ppxns    7871 1                          San    Antonio,      Texas    78205-3037



I declare under penalty of perjury that the foregoing is true and correct.


Executed on //ray 2/                                   , 2QJ1l


                                                                                 (Signature)
                               No.




                                           IN THE

                   SUPREME COURT OF THE UNITED STATES




                    HIRAM    MILES                        PETITIONER
                               (Your Name)


                                              VS.

                TEXAS OOORT OF CRIMINAL APPEALS- RESPONDENT(S)



          MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

    The petitioner asks leave to file the attached petition for a writ of certiorari
without prepayment of costs and to proceed in forma pauperis.

    Please check the appropriate boxes:

    SI Petitioner has previously been granted leave to proceed in forma pauperis in
the following court(s):

 290th   Judicial     District       Court,Bexar      County    Texas;   4th    Court   of

Appeals,San     Antonio,Texas,         U.S.    District   Court    and    5th   Circuit


    □ Petitioner has      not previously    been    granted   leave to   proceed   in forma
pauperis in any other court.

    [x] Petitioner's affidavit or declaration in support of this motion is attached hereto.

    □ Petitioner's affidavit or declaration is not attached because the court below
appointed counsel in the current proceeding, and:

    □ The appointment was made under the following provision of law:
                                                                                             or



      I a copy of the order of appointment is appended.




                                                                    (Signature)
                                 AFFIDAVIT OR DECLARATION
        IN SUPPORT OF MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

    I,  Hiram Miles                t am the petitioner in the above-entitled case. In support of
my motion to proceed in forma pauperis, I state that because of my poverty I am unable to pay
the costs of this case or to give security therefor; and I believe I am entitled to redress.


1. For both you and your spouse estimate the average amount of money received from each of
   the following sources during the past 12 months. Adjust any amount that was received
   weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use gross
   amounts, that is, amounts before any deductions for taxes or otherwise.

Income source            Average monthly amount during             Amount expected
                         the past 12 months                        next month

                                 You              Spouse           You              Spouse

Employment                       $      n/a       $    n/a         $   n/a          $   n/a

                                         n/a            n/a        $     n/a        $   n/a
Self-employment                  $                $

Income from real property        $       n/a      $     n/f»       $     n/a        $   n/a
 (such as rental income)

Interest and dividends           $       n/a      $     n/a        $     n/a        $   n/a


                                         n/a            n/a              n/a            n/a
Gifts                            $                $                $                $

Alimony                          $       n/a      $     n/a        $     n/a        $   n/a


                                         n/a            n/a        $     n/a        $   n/a
Child Support                    $                $

                                         n/a            n/a              n/a            n/a
Retirement (such as social       $                $                $                $
security, pensions,
annuities, insurance)

                                         n/a            n/a              n/a        $   n/a
Disability (such as social       $                $                $
 security, insurance payments)


Unemployment payments            $       n/a      $     n/a        $     n/a        $   n/a


                                         n/a            n/a        $     n/a        $   n/a
Public-assistance                $                $
 (such as welfare)


Other (specify):      Mom        $_35Q.Q0_        $     n/fl       $     40.00      $   n/a



        Total monthly income:    $     40.00                       $     40.00      $
                                                  $
2. List your employment history for the past two years, most recent first.    (Gross monthly pay
   is before taxes or other deductions.)

Employer                Address                  Dates of                Gross monthly pay
                                                 Employment
 n/a                     n/a                       n/a                   $          "/a
                                                                         $
                                                                         $


3. List your spouse's employment history for the past two years, most recent employer first.
   (Gross monthly pay is before taxes or other deductions.)

Employer                Address                  Dates of                Gross monthly pay
                                                 Employment
 n/a                      n/a                       n/a                  $_         n/a

                                                                         $.
                                                                         $.


4. How much cash do you and your spouse have? $_        0.00
   Below, state any money you or your spouse have in bank accounts or in any other financial
  institution.

Financial institution   Type of account      Amount you have         Amount your spouse has
  -n/a                     n/a               $      n/a              $        n/a
                                             $                       $
                                             $                       $


5. List the assets, and their values, which you own or your spouse owns.      Do not list clothing
  and ordinary household furnishings.

□ Home                                           □ Other real estate

  Value                                            Value      n/a



 I Motor Vehicle #1                              □ Motor Vehicle #2
   Year, make & model       -n/a-                  Year, make & model
  Value      n/a                                   Value       "/a


□ Other assets
  Description                   n/a

  Value
6. State every person, business, or organization owing you or your spouse money, and the
   amount owed.

Person owing you or                 Amount owed to you              Amount owed to your spouse
your spouse money

  n/a                               $     n/a                       $    n/a

                                    $                               $

                                    $                               $

7. State the persons who rely on you or your spouse for support.

            Name                           Relationship                    Age
  n/a                                      n/a                                 n/a




8. Estimate the average monthly expenses of you and your family. Show separately the amounts
   paid by your spouse. Adjust any payments that are made weekly, biweekly, quarterly, or
   annually to show the monthly rate.


                                                          You                    Your spouse


Rent or home-mortgage payment
(include lot rented for mobile home)                      ft    n/a              ft   n/a
 Are real estate taxes included?        □ Yes    □ No
 Is property insurance included?        □ Yes    D No


Utilities (electricity, heating fuel,
                                                                n/a                   n/a
water, sewer, and telephone)                              $                      $

Home maintenance (repairs and upkeep)                     $     n/a              $    n/a


Food                                                      $     n/a              $    n/a


Clothing                                                  $     n/a              $    n/a



Laundry and dry-cleaning                                  $     n /?i            $    p/s



Medical and dental expenses                               $     n/a              $    n/a
                                                          You           Your spouse


Transportation (not including motor vehicle payments)     $   n/a       $   n/a


Recreation, entertainment, newspapers, magazines, etc.    $   n/a       $   n/a


Insui'ance (not deducted from wages or included in mortgage payments)


     Homeowner's or renter's                              $   n/a       $   n/a


     Life                                                 $   n/a       $   n/a


     Health                                               $   n/a       $   n/a


     Motor Vehicle                                        $   n/a       $   n/a


     Other:               n/a                             $             $


Taxes (not deducted from wages or included in mortgage payments)

    (specify):           n/a                              $             $


Installment payments

                                                              n/a           n/a
    Motor Vehicle                                         $             $

                                                              n/a           n/a
    Credit card(s)                                        $             $

                                                              n/a           n/a
    Department store(s)                                   $             $

    Other:         n/a                                    $             $

                                                              n/a           n/a
Alimony, maintenance, and support paid to others          $             $

Regular expenses for operation of business, profession,
or farm (attach detailed statement)                       $   n/fl      $   n/a


Other (specify):          n/a                             $             $

Total monthly expenses:                                   $   n/a       $   n/a
 9. Do you expect any major changes to your monthly income or expenses or in your assets or
    liabilities during the next 12 months?


       □ Yes     S No       If yes, describe on an attached sheet.




10. Have you paid - or will you be paying - an attorney any money for services in connection
    with this case, including the completion of this form? □ Yes   Q No

    If yes, how much?

    If yes, state the attorney's name, address, and telephone number:        n/a




11. Have you paid—or will you be paying—anyone other than an attorney (such as a paralegal or
    a typist) any money for services in connection with this case, including the completion of this
    form?

       □ Yes       G3 No

    If yes, how much?


If yes, state the person's name, address, and telephone number:
                                                                                   n/a




12. Provide any other information that will help explain why you cannot pay the costs of this case.

          I'm not employed and do not earn money in my prison job assignment.




I declare under penalty of perjury that the foregoing is true and correct.


Executed on: fflSiJ t\ y                         , 20 1S~



                                                                        (Signature)
                     No.




                                   IN THE


             SUPREME COURT OF THE UNITED STATES




                            HIRAM      MILES       _ pFTmnMFR

                      (Your Name)


                                    vs.



        TEXAS COURT OF CRIMINAL APPEALS- RESPONDENT(S)


          ON PETITION FOR A WRIT OF CERTIORARI TO




Court   oF   Criminal      Appeals     of   Texas

(NAME OF COURT THAT LAST RULED ON MERITS OF YOUR CASE)


                PETITION FOR WRIT OF CERTIORARI




             HIRAM   MILES     TDCJ-CID        NO.    785448

             (Your Name)



             W.P.   Clements    Unit/       9601     Spur   591

             (Address)



             Amarillo,     Texas    79107-9606

             (City, State, Zip Code)




             (Phone Number)
                                  QUESTION(S) PRESENTED




Does    The      Due    Process       Clause          Of    The    Fourteenth       Amendment

Permit      The       Texas    Court       Of    Criminal          Appeals    To    Deny       Mandamus

Relief      On    A    Lower      Courts        Failure       To    Review    A    Pro    Se

Appellant's            Brief      Under     The       Anders       Procedure       Established

By   The    United          States    Supreme          Court?



Does    The      Due        Process    Clause          Of    The    Fourteenth       Amendment

Render      The       Mandamus       Statute          Unconstitutional             When    A   State

Appellate Court               Fail    To    Follow          Its    Standard       Of Review?



Does    The      Due    Process       Clause         Of     The    Fourteenth       Amendment

Allow      Fraud       On   The   Court         By    State       Appellate       Court    Justices

In   Review       Of    United       States          Supreme       Court   Precedent?




                                            II.
                                  LIST OF PARTIES




[ ] All parties appeal* in the caption of the case on the cover page.

[xl All pai'ties do not appear in the caption of the case on the cover page. A list of
    all parties to the proceeding in the court whose judgment is the subject of this
   petition is as follows:




      Fourth    Court    of   Appeals   District    of   Texas




                                        III.
                            TABLE OF CONTENTS



OPINIONS BELOW                                                        1

JURISDICTION                                                              2

CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED                          3

STATEMENT OF THE CASE                                                     4

REASONS FOR GRANTING THE WRIT                                             Q

CONCLUSION




                            INDEX TO APPENDICES



APPENDIX A     _ Notice    from Court of Criminal Appeals of Texas/
                 dated:   March   4,2015


APPENDIX B     _ Notice of Receipt By Clerk/dated: September 18,1998


APPENDIX C     _ Judgment/Opinion of the Fourth Court of Appeals,
                dated:    March   3,1999


APPENDIX D   - order of the Fourth Court of Appeals,dated: July
                20,1998


APPENDIX E   - Findings of Fact,Conclusions of Law and
                Recommendation,Order,dated:     October   4,2000


APPENDIX F




                                    IV.
                                   TABLE          OF    AUTHORITIES            CITED




CASES                                                                                                  PAGE       NUMBER



  Allied       Chemical          Corp.       v.       Daif lori/Inc . /
  101    S.Ct.188(1980)                                                                                       8

  Anders       v.    California,             67       S.Ct.       738(1967)                                   9,10,11,16

  Bulloch       v.       United       States, 763 F.2d       at    1121
  (10th    Cir.1985)                                                                                          14
  Carrio,       Ex       parte,       992 S.W.2d 486(Tex.Crim.App.1999)                   ....    15,16

  Evitts       v.    Lucey,       105       S.Ct.830(1985)                                                    9

  Griffin       v.       Illinois,          76    S.Ct.585(1956)                                              9

  Hazel-Atlas             Glass       Co.    v.       Hartford       Empire          Co.,   64
  997(1944)                                                                                                   14
  Rodriguez          v.    State,       4    S.W.3d          227(Tex.Crim.App.1999)                           8

  Pennsylvania             v.    Finley,          107    S.Ct.1990(1987)                                      9

  Ross    v.    Moffit,          94    S.Ct.2437(1974)                                                        9

  Skinner.v.             Switzer,       131-S. Ct. 1298( 2011)                                                13

  Stafford          v.    State,       813       S.W.2d       511(Tex.Crim.App.1991)                   ...    11

  Stoddard          v.    Chambers,          43 U.S. 284,2       How.284,11          L.Ed.
  269(U.S.          Mo.1844)                                                                                  15
  Strahan       v.       Blackburn,          750       F.2d       433(5th          Cir.1985)                  16



STATUTES       AND       RULES


  Article       4.04,       Section          1,       Texas       Code    of       Criminal
  Procedure                                                                                                   11
 Article        11.07,          Section          5/    Texas       Code       of    Criminal
  Procedure                                                                                                   12
 Article        5,       Section       5,    Texas       Constitution                                         11




                                                             V.
                                         IN THE


                    SUPREME COURT OF THE UNITED STATES


                         PETITION FOR WRIT OF CERTIORARI


Petitioner respectfully prays that a writ of certiorari issue to review the judgment below.



                                   OPINIONS BELOW


[ ] For cases from federal courts:


       The opinion of the United States court of appeals appears at Appendix                 to
       the petition and is

       [ ] reported at                                                  ; or,
       [ ] has been designated for publication but is not yet reported; or,
       [ ] is unpublished.


       The opinion of the United States district court appears at Appendix              to
       the petition and is

       [ ] reported at                                                  ; or,
       [ ] has been designated for publication but is not yet reported; or,
       [ ] is unpublished.


[ ] For cases from state courts:


       The opinion of the highest state court to review the merits appeal's at
       Appendix      A    to the petition and is

       [ ] reported at                                                  ; or,
       [ ] has been designated for publication but is not yet reported; or,
       [ xl is unpublished.


       The opinion of the                                                       court
       appears at Appendix           to the petition and is

       [ ] reported at                                                  ; or,
       [ ] has been designated for publication but is not yet reported; or,
       [ ] is unpublished.

                                            1.
                                        JURISDICTION


[ ] For cases from federal courts:


       The date on which the United States Court of Appeals decided my case
       was



       [ ] No petition for rehearing was timely filed in my case.


       [ ] A timely petition for rehearing was denied by the United States Court of
           Appeals on the following date:                               , and a copy of the
           order denying rehearing appeal's at Appendix


       [ ] An extension of time to file the petition for a writ of certiorari was granted
           to and including                         (date) on                        (date)
           in Application No.       A


       The jurisdiction of this Court is invoked under 28 U.S. C. § 1254(1).




[ ] For cases from state courts:


       The date on which the highest state court decided my case was March 18 #2015
       A copy of that decision appears at Appendix       a    .


       [ ] A timely petition for rehearing was thereafter denied on the following date:
                                      , and a copy of the order denying rehearing
           appears at Appendix


       [ ] An extension of time to file the petition for a wi'it of certiorari was granted
           to and including                    (date) on                      (date) in
          Application No.       A


       The jurisdiction of this Court is invoked under 28 U.S. C. § 1257(a).
            CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED




Fourteenth Amendment/Section              1.   United States Constitution


      Section 1 All persons born or naturalized in the United
      States/and subject to the jurisdiction thereof,are citizens
      of the United States and of the State wherein they reside.
      No State shall make or enforce any law which shall abridge
      the privileges or immunities of citizens of the United
      States; nor shall any State deprive any person of life,
      liberty,or property/without due process of law; nor deny
      to any person within its jurisdiction the equal protection
      of    the   laws.



Section    1,Article      4.04/   Texas    Code     Criminal   Procedure


      The court of criminal appeals and each judge thereof
      shall have, and is hereby given, the power and authority
      to grant and issue and cause the issuance of writs of
      habeas corpus, and in criminal law matters, the writs
      of mandamus,procedendo,prohibition, and certiorari. The
      court and each judge thereof shall have and is hereby
      given, the power and authority to grant and issue and
      cause the      issuance of such other writs as may be
      necessary      to protect its jurisdiction or enforce                its
      judgments.




                                               3.
                                            STATEMENT OF THE CASE




            On    January          4,1996,       Petitioner             Hiram       Miles,          was       indicted


for      the     offense          of    murder    committed             on    or    about          October          10,

1995.       (Clerk's Record                Vol.I,p.7)

            Jury    trial          commenced          on    March       31,1997,          after          a    plea    of


not      guilty,        a    verdict       of    guilty       was       returned          on       April       3,1997

and      the     jury       assessed       punishment             on    that       same       day       at    life

imprisonment                and    $10,000       fine.       (Clerk's Record Vol.I,p.8);

(Clerk's Record Vol-II,p.176)

            A    notice       of       appeal    was       timely       filed       on    April          17,1997.

            On    May       18,1998,       court-appointed                   appellate             counsel,          Raymond

Fuch,       filed       a    "Anders       Brief       In    Support          of    Motion          to Withdraw

As    Counsel"          with       the    Fourt       hCourt       of    Appeals          in       Appeal          No.04-

97-00313-CR.


            Mr.    Fuch      provided           Petitioner             with    a    copy       of       the    Ander's


Brief       advisig         him     of    his    right       to    review          the    record             and    file

a    Pro    Se    Brief       raising       any       ground       he    consider             has       merit.       Mr.

Fuch,       also,       informed          him    of    the    time       limitation                to    file        the

brief       suggesting             that    Petitioner             request          an    extension             of    time

from       the    Fourth       Court       of   Appeals.

           On     July      9,1998,        Petitioner             Miles       wrote       the       Fourth          Court

of   Appeals        asking          ofr   his     records          by    motion          to    file          his    brief.

           On     July      20,1998,        the       Fourth       Court       of       Appeals         asknowledged

in   a   Order      that       Petitioner             asserted          his    right          to    file       a    pro




                                                             4.
se    brief.          This       Order       directed          the       Bexar       County          District             Clerk

to    prepare          and       send    a    full       and    complete             duplicate                copy    of       the

Clerk's          and    Reporter's             Records          for       Cause          Number          1996-CR-0010

to    Petitioner.                (Appendix          D:    Order          of    the       Fourth          Court       of    Appeals


dated July             20,1998)

            This       Order       granted          an    extension             of       time       stating          that       "the

Pro    Se    Brief          is    due    on    or    before             the    18th       day       of    September             1998."


see also          (Appendix D)

            On    September             18,1998,          Fourth          Court          of    Appeals          Clerk,          Mr.

Herb    Schaefer,                acknowledged             receipt             and    filing          of       the    "Pro       Se


Appellant             Brief"       for       the    Court,          see       (Appendix             B:    Notice          of

Receipt          By    Clerk,dated             September                18,1998)

            After       being          provided          with       a    copy       of    the       brief,Enrico                B.

Vadez,       the       State's          Attorney          filed          three{3)             motins          for    extensions

of    time,       filing          its    reply       brief       on       the       19th       day       of    January          1999.

         On       February             4,1999,       Petitioner               Miles           was    notified             by    Clerk

Schaefer          that       the       Court       set    a   formal          submission                 on    "Briefs"

for    the       2nd    day       of    March,       A.D.       1999.

         On       MArch       3,1999,          Justice          Karen         Angelini              delivered             the

Opinion          for    the       court      of     appeals             affirming             Petitioner             Miles

conviction             by    review       of       the    brief          filed       by       appellate             counsel

Mr.    Fuchs          and    the       record       on    appeal,agreeing                      that       the       appeal

is    frivolous             and    without          merit       granting             counsel's                motion       to

withdraw,             see    (Appendix C:                Judgment/Opinion                     Of     The       Fourth          Court

of    Appeals,dated                March       3,1999)

         Justice            Angelini           in    her      Opinion           states          "Miles          has       not




                                                               5.
filed       a    brief."       Id.

            Petitioner Miles                filed          his       initial       application          for          writ

of    habeas       corpus       on    January          18,2000.             On    August       16,2000       it       was

denied by          the Texas Court                of       Criminal Appeals without written

order       on    the    findings of             the       trial          court    without       a    hearing.             See

Trial Court No.                1996-CR-0010-WI;                      Writ No-       WR-46,247-01-

            On    July    31,2000,          a    second application                      for a       writ    of       habeas

corpus was          filed and          denied on                November 8,2000 without written

order       based on       the       finding       s       of    the       trial    court       without          a

hearing,          see    Trial       Court No-1996-CR-0010-W2;Writ No.                                  WR-46,247-

02.

            On    September          18,2000,          a    third          application          for a       writ       of

habeas          corpus    was    filed          supplementing                the    second       application

by    the       trial    court.       The       trial       court          found    that       Petitioner             had

timely          filed    his    pro    se appellant                   brief       pursuant       to Anders             v.

California and recommended that                                  relief be granted- see (Appendix

E:    Pages       2-4,    Findings          of    Fact,Conclusions                   of    Law and          Recommend

ation ,ORDER)

            Cn    November       8,2000,          the       Texas Court             of    Criminal          Appeals

dismissed without                written          order          labeling          the    supplemental

application             a subsequent             application,                see    (Ex parte Hiram Miles

Writ No-          WR-46,247-03)

            On    March    4,2015,          Petitioner                Miles       filed    a    Petition             for

Writ    of       Mandamus       and    Prohibition                   in    the    Court    of    Criminal             Appeals

of    Texas       asking       the    court       under          the mandamus             standard          of       review

to    force       the    lower       Fourth      Court           of       Appeals    to    review       the          Pro




                                                                6.
Se Appellant       Erief    filed pursuant         to Anders      v.    California

standard     of   review,    see    (Appendix A:        Notice    from Court       of

Criminal Appeals Of          Texas,dated March 4,2015)

        On   March      18,2015,    the    Court   of   Criminal       Appeals   of     Texas

denied without          written    order    the Original       Application        for Writ

of   Mandamus     and    Prohibition-       see    (Appendix     A:    Notice    from    Court

of   Criminal Appeals Of           Texas,dated March        18,2015)




                                              7.
                             REASONS FOR GRANTING THE PETITION




         The state          court       of       last       resort/             on    mandamus             review,          denied

relief    on    a    important          federal             question             in       a    way    that       conflicts

with    relevant          decisions          of       this       Court          through          denial          of    mandamus

relief,       rendering       the       mandamus                statute          unconstitutional-                         See

(Appendix      A:    Notice       from       Court          of       Criminal             Appeals          of    Texas/dated:

March    18,2015)



Mandamus       Standard       Of    Review


         Mandamus          review       has       a    universal                standard             of    review          to

be    applied       in    extraordinary                circumstances.


         The    Texas       mandamus             standard             of    review             requires          the

Petitioner          to    show:


         1)     A    cleat    Light          to       relief          usually             when       the       judicial
                conduct       in    question                violates             a    ministerial                duty,          and

         2)     No       adequate       remedy             at    law       to    redress             the       alleged          harm



see Rodriguez v.             State,          4    S.W-3d             227    (Tex.Crim.App.1999);scc
also Allied Chemical Corp.                            v.    DaifIon,Inc.,                      101    S-Ct.188             (1980)



A Clear Right To Relief                      Usually When                   The Judicial                   Conduct          In

Question       Violates       A    Ministerial                   Duty



         Petitioner          Miles       demonstrates                      in    the          mandamus          to    the Court

of Criminal          Appeals       of    Texas             that       he has          a       clear       right       to    the

Relief    sought          under    mandamus                review.

         The    Equal       Protection                Clause and                Due       Process Clause                   of

the    Fourteenth          Amendment             converge             to    require             that       a    State's



                                                                8.
procedure          "affor[d]             adequate             and       effective             appellate          review

to    indigent          defendants,"                Griffin             v-    Illinois/             351    U-S-,       at       20,

76 S.Ct-       585,100 L.Ed.                      891(1956)(plurality opinion)

         Compare             Finley          with       Lucey,          where       the       U.S.       Supreme       Court


held    "the equal                protection guarantee.--only-.-assure[s]                                              the

indigent defendant                      an    adequate             opportunity                to present             his

claims    fairly             in    the       context          of    the       State's          appellate             process,

see Pennsylvania                   v.    Finley,          481       U.S.,at             556,107 S-Ct.1990,95

L.Ed.2d    539(1987)(quoting                            Ross       v.    Moffit,             417    U.S.,at          616,94

S.Ct.2437,41             L.Ed-2d             821(1974)             and       Lucey's          holding          that    "[D]ue

process-..[requires]                         State's          ---       to    offer          each       defendant          a    fair

opportunity             to    obtain          an    adjudication                   on       the merits          of    his

appeal.    Evitts             v-       Lucey,469          U.S.,at             405,105          S-Ct.830,83             L-Ed-

2d    821(1985)(quoting                      Griffin,351                U.S.,at             20,76       S.Ct-585

(plurality          opinion)

         The U.S.             Supreme             Court       mandates             that       "a    criminal          appellant

pursuing       a    first          appeal          as    of    right          [the]         minimum        safeguards

necessary          to make             that       appeal       'adequate and                   effective,"

established             the Anders                procedure             to    ensure          that       indigent

defendants          are       afforded             their       right          to    an       adequate          appeal          under

the    Equal       Protection                and    Due       Process             Clauses          of    the    Fourteenth

Amendment          to    the       U.S.       Constitution                   when       a   appointed Appeal

counsel    alleges                that       the    appeal          is       frivolous.

         This       Honorable                Supreme          Court          of    the      United        States,          long

ago,    established                a    three       (3)       step procedure                   to determine                if

an    indigent's             appeal          is    wholly          frivolous-               See     Anders       v.




                                                                   9.
California,          386 U.S. 738       (1967)

         These       steps      are       triggered             when    appointed       appellate            counsel

alleges       that    an   appeal          is    frivolous             and    without    merit-



         Counsel's Role - Appointed counsel must make a conscien
         tious review of the record to decide if it presents any
         nonfrivolous grounds for appeal. If this review convinces
         appointed counsel the appeal is wholly frivolous/ he must
         ask the court for permission to withdraw. But he must
         file "a brief referring to anything in the record that
         might arguably support the appeal" and provide the
         appellant with a copy of this brief. Anders,386 U.S.
         at    744


         Appellant's            Role       -    If    appointed             counsel    files      a    motion
         to    withdraw         and       brief       complying             with   Anders,     the      court
         must provide the appellant with time to file a pro se
         brief "to raise any points he chooses...,"Id.
               The pro se brief is the appellant's opportunity
         to help the court decide if the record on appeal raises
         any nonfrivolous ground for appeal- See (Appendix B:
         Notice of Receipt By Clerk,dated September 18,1998)

         Court's Role - After the appellant has been given an
         opportunity to file a pro se brief, the court must conduct
         a "full examination of all proceedings, to determine
         whether the case is wholly frivolous." To make this
         determination, the court reviews the Anders brief filed
         by appointed counsel, the record on appeal, and any pro
         se brief filed by the appellant. If the court establishes
         the appeal is wholly frivolous,it affirms the judgment.
               But, if the review reveals an arguable ground for
         appeal, the court must appoint another attorney to assist
         the   appellant             in    arguing          the    appeal.Id


         The   above       procedures                are    a    ministerial          duty   on       part    of


the   court    of    appeals,             mandated          by    the       Supreme    Court      of    the

United    States      and       is    not      left        to    any    lower      courts    discretion.

See   Anders,supra -


         The   Court       of    Criminal            Appeals           of    Texas    adopted         the    Anders

three    (3)   step    procedural               requirement                 through    its   decision          in




                                                           10.
Stafford v.             State,813 S.W.2d 511                      (Tex.Crim.App-1991):see also

Anders v.          California,386 U.S. 738(1967)

         The       Court          of    Criminal       Appeals          of    Texas       has    been    given

the    jurisdiction                by    the    State       Legislature             to    review mandamus

on    ministerial                duty    violations,             see Section             1,Article 4.04,

Texas    Code          of    Criminal          Procdure.



       Section          1,Article 4.04,                TEX.CODE CRIM-PRO.,provides:

         The court of criminal appeals and each judge thereof
         shall have,and is hereby given,the power and authority
         to grant and issue and cause the issuance of writs of
         habeas corpus,and,in criminal law matters,the writs of
         mandamus,procedendo,prohibition,and                                        certiorari-          The       court
         and each judge thereof shall have and is hereby given,
         the power and authority to grant and issue and cause the
         issuance of such other writs as may be necessary to
         protect its jurisdiction or enforce its judgments.

       See    also          Article       5,    Section          5,    Texas Constitution


         Therefore,                the    highest,         slate       appellate          court    has

jurisdiction                to    enforce       its    judgment          by    mandamus          review       of    the

ministerial             duty       violation          by    the       Fourth       Court    of    Appeals          as

mandated          by    Stafford,supra;                Anders,supra -


         After          appointed             counsel's          filing       of    an    Anders    Brief          and

Motion       to    Withdraw             and    upon    receipt          of    the    Clerk's       and       Reporter's

Records,          Petitioner             did   not     agree          with    counsel's          finding       that

the    appeal          was       frivolous       and       asserted          his    right       under    Anders.

         Petitioner                fulfilled          his    role       as    required       pursuant          to

the    Anders          procedure          by    timely       filing          his    "Pro    Se    Appellant's

Brief"    on      September              18,1998.          See    (Appendix          B:    Notice       of   Receipt

By    Clerk,dated            September           18,1998)




                                                             11.
            The       Fourth          Court          of       Appeals          did       not       perform          its    judicial

function          prior          to    rendering                   judgment             by    stating          in    its    Opinion

"Miles       has       not       filed          a    brief;"             ignoring             its    ministerial             duty

to    review          the       pro    se       brief          when          competent             court       records       and

notice       of       receipt          by       the       Fourth             Court       of    Appeals          Clerk       certify

otherwise,             see       (Appendix                B:       Notice          of    Receipt          By    Clerk/dated

September             18/1998);             see          also       (Appendix C:                   Opinion/Judgment                of

the    Fourth Court                   of    Appeals,dated                      March          3,1999)

            As    a    result          of       the       Fourth             Court       of    Appeals          ministerial

duty    violation                by    not          reviewing                the    Pro       Se    Brief       pursuant          to

Anders       establishes                   that          he    has       a    clear          right       to    the       relief    sought

under       the       first       prong             of    the       mandamus             review          requirement.



No    Adequate             Remedy          At       Law       To    Redress             The    Alleged          Harm



            Petitioner                Miles          pursued             the       mandamus          standard             reveling


that    he       had       no   adequate                 remedy          at    law       to    redress          the       alleged

harm    due,          in    part,          to       the       Petitioner                being       unable          to    pursue       the

only    avenue             of    relief             from       fraud          on    the       court       and       due    process


of    law    violation                whereby             Section             4,Article             11.07,          Tex.    Code       Crim.

Pro.,       does       not       redress             the       harm          done       to    Petitioner             Miles    by

the    Fourth          Court          of    Appeals                to    this       date.

            In    addition,                Section             5,Article                11.07       of    the       Texas    Code

of    Criminal             Procedure,                "after             conviction             the       procedure          outlined

in    the    Act       shall          be    exclusive                   and    any       other       proceeding             shall


be    void       and       of   no     force             and       effect          in    discharging                the    prisoner."




                                                                         12.
            Therefore,             Article          11.07       application             for       a    writ    of    habeas

corpus       is    the       only       avenue       for       relief       from       the    fraudently             obtained

judgment          by    the    Fourth          Court       of       Appeals,       pushing             Petitioner

Miles       down       the    mandamus             road    for       relief.

            The    Court       of       Criminal          Appeals          of    Texas       is       under    a    duty,

even    though          discretionary,                to       review       the    mandamus             filed       against

the    court       of       appeals          and    grant       the    relief          requested            after     the

Petitioner             has    shown,          extensively,             evidence          that         warranted           the

granting          of    the    relief          requested.


            According          to       Skinner,          when       courts       do    not       adhere       to    and


follow       statutes,             then       that    statute          is       unconstitutional,                   see

Skinner v-             Switzer, 131 S. Ct.,       at    1298       (2011)

            Petitioner             in    this       case       followed          the    letter         of     the    law

at    each       mandamus          prong       of    review          and    was    denied.            When     Your

Petitioner             meets       every       prong       necessary             for    the       Court       of    Criminal

Appeals          review       of    a    violation             of    law    put    into       effect          by    this

High    Court          on    the    rights          secured          under       the    Fourteenth             Amendment

to    the    United          States          Constitution,             that       mandamus            standard        of

review       followed          by       Petitioner             should       be    unconstitutional                  as

held    in       Skinner.          ,@    1298       Id.




Fraud       On    The       Court


            In    addition,             the    court's          denial       of    mandamus            relief        is

an   attempt           to   affirm           "Fraud       on    the    Court,"          where         the    Justices

of   the     Fourth         Court        of    Appeals          have       not    performed            their        judicial

functions         mandated              by    Anders       -    thus       where       the    impartial             functions



                                                               13.
of    the court have been directly corrupted,                                       see Bulloch v-                      United

States, 763 F.2d at          1121    n.3      (10th Cir.l985)(en bane)(Quoting

Hazel-Atlas Glass Co.                   v.    Hartford Empire Co.,                        322 U.S.             238,64

S.Ct.997,88          L.Ed.1250          (1944))

         This       Honorable          Supremem Court               of       the    United             States       has

established that                "The    historic power of                     equity          to set aside

fraudulently begotten                   judgments,"               Hazel-Atlas,                322 U.S.,at                   245,

64    S.Ct.,at       1001,       is    necessary            to    the    integrity                of    the    courts,

for    "tampering with the administration of justice in                                                      [this]

manner       ...    involves          far more         than an          injury       to       a    single          litigant.

         It    is    a    wrong       against         the    institutions                set       up    to    protect


and    safeguard          the    public."

         In    this       case,       the    Fourth         Court       of    Appeals             is    tampering

with    the    administration                of   justice,          a    right       established                   by       the

U.S.    Supreme Court             in    Anders         v.    California             to    ensure             that       a

Petitioner's             right    to    an    appeal         is    secure          and    not          discarded

by appointed             counsel       as    frivolous when                  the    appeal             has    merit.

         Petitioner's             calim       not      only       affects          his    appeal             but    the

thousands          of other       indigent's on                  appeal.       When       a       indigent          files

his    own    pro    se    brief       in    disagreement               to    appointed                counsel's

claim    that       the    appeal       is    frivolous            raising          nonfrivolous                   grounds

and    the    Court       of    Appeals       simply claims                  that    the          Petitioner did

not    file    a    brief       when    records         show       otherwise             is       "Fraud       on       the

Court,"       and    tampers          with    the      administration                of       justice          involving

far    more    than       an    injury       to   a    single       litigant.             Id.

         It    has       been    determined            by    this       High       Court          long       ago,       that




                                                            14.
"Fraud       will       void       a    judgment."          see       Stoddard             v.    Chambers/             43 U.S.
284,    2    How.       284,11          L.Ed.269       (U.S.          Mo.1844)

            Your       Petitioner             asks    this       Honorable             High          Court       to    hold

the    fraudulently                obtained          judgments,             brought             under       mandamus

review       proceedings                and    ignored,          void       and       issue          an    Order       directing

the    Court       of       Criminal          Appeals       of    Texas          to    review             and    grant       the

relief       requested             therein.



Laches       Not       Applicable



            The    Court       of       Criminal       of    Texas          gives          no    reason          for    its

white-card             denial          of    the    mandamus.

            The    only       reasonable             and    rational             cause          for       denying       the


mandamus          would       be       the    respondents             asserting             the       defense          of    laches

which    would          ultimately             fail    after          review          of    the       mandamus          in

its    entirety.

            In    Carrio,          the       State    in    determing             laches             has    a    three       (3)

prong       test       to    prove          whether    it    applies             to    the       claim.


            It    is    the    burden          of    the    State          to:


                   1)       make    a       particularized             showing             of    prejudice,

                   2)       show that the prejudice                         was caused by the
                            petitioner having filed                         a late petition,and

                   3)       show       that    the    petitioner                has    not       acted          with
                            reasonable             diligence          as    a    matter          of       law.


         The       Court       of       Criminal       Appeals             explained             that       the       type


of    prejudice             that    must      be     shown       is    prejudice                in    its       ability

to    respond          to    the    allegations             in    the      petition.                 Ex    parte       Carrio,


992 S.W.2d 486    (Tex.Crim.App.1999)



                                                             15.
            After       the    filing          of    the       "Pro    Se    Appellant's                Brief"       the


State's          Attorney          responded             to    the    Pro    Se    Brief          filing       three

(3)    motions          for    extensions                of    time    to    answer          the       brief      filed

by    Appellant.


            The       Fourth       Court       of    Appeals          cannot       make       a    particularized

showing          of    prejudice          and       is    the    only       way    to    defeat          the      mandamus

petition.             The   Court        of    Criminal          Appeals          states          that      "The     doctrine

of    laches          concerns          prejudice/             not    mere    passage             of    time.       CarriO/
992 S.W.2d          at   488     n.2,3(Tex.Crim.App.1999);                            see       also       Strahan


v-    Blackburn/            750     F.2d at          443{5th Cir.1985)

            The       Fourth       Court       of    Apppeals          ministerial                duty      would     be


to    review          the   "Appellant's                 Pro    Se    Brief       and    State's            Brief®     on

file    as       mandated          by    this       Honorable          Court       in    Anders.            See     Anders

v.    California,             386 U.S. 738       (1967)

            If    at    any,       prejudice             is    present       in    this      case        it    would

be    the    Appellant             not    being          able    to    take       advantage            of     new    case


law    or    changes          in    the       law   since        the    filing          of   his       brief.




                                                                16.
          Petitioner              has       pursued          a    petition          for    writ          of    certiorari

seeking       review         of    a    judgment             of       a    lower    state       court          that    is

subject       to    discretionary                  review             by    the    state       court          of    last


resort       via    writ      of       mandamus          on       a       courts    denial          of    an       important

federal       question            in    a    way    that          conflicts             with    relevant             decisions


of    this    Court's         mandates             in    the          Anders       v.    California                procedures

imposed       on    all      State's.


          The      State      court          of    last          resort       ignored          the       fraud       involoved


in    this    case      as   well           as    the    U.S.             Supreme       Court's          precedent          on


review       of    an   Anders          Brief/          by       denying          relief       on    mandamus          review.

                                                             CONCLUSION

             The    Court     of       Criminal              Appeals          of    Texas      has       rendered           the

mandamus           statute        unconstitutional                          after       Petitioner            met     the    standard,


     The petition for a writ of certiorari should be granted.




              Respectfully submitted,




              Date:




                                                                      17.
APPENDIX   -   A
                   OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P O. UOX 12308. CAPITOI- STATION. AUSTIN^TEXAS 78711
                                              -i-— irs-i    V-. • ■-■   '■'%{.>vx>7~

                    OFFICIAL BUSINESS v>«w «•*«                                  COURT OF APPEALS
                                 COURT OF APPEALS DETRICl



                                         SCHAEFER, CLERK


                                        September 18,1998


Raymond E.Fuchs
ATTORNEY AT LAW
Washington Square Bldg., Suite 101
800 Dolorosa Street
San Antonio, TX 78207

Hiram Miles
TDCJ-ID No. 785448
Hughes Unit
 Rt. 2, Box 4400
 Gatesville, TX 76597       -

 Edward F. Shaughnessy, HI
 Assistant Criminal District Attorney

 Bexar County Justice Center
  300 Dolorosa, Suite 4025
  San Antonio, TX 78205-3030


                                         SS£S~
   Style: Hiram Miles
          v.
          The State of Texas




                                  Very truly yours,


                                  HERB SCHAEFER, CLERK



                                     Apryl Stirling, Deputy Clerk
APPENDIX   -
                                       OPINION


                                      No. 04-97-00313-CR

                                           Hiram MILES,
                                             Appellant


                                                v.



                                      The STATE of Texas,
                                              Appellee


                    From the 290th Judicial District Cou£ Be** County, Texas
                                    Trial Court No. 96-CR-0010
                            Honorable SharonMacRae, JudgePresidmg

Opinion by:      Karen Angelini, Justice

Sitting:         Tom Rickhoflf, Justice
                 Paul W. Green, Justice
                 Karen Angelini, Justice

Delivered and Filed: March 3,1999

AFFIRMED

           Hram Mile, was convicted by jo* of murder and sentenced ,o life imprisonment.

^.
       .appointed attorney has filed a brief in which he raises two arguable points of error, but


 73S 3 S.W.2d 807 CTex. Crim. App. im The brief meets the
                        , Counselhasprovided Miles wiU.acopy of *e brief and advised him of ,s
                                                                                  O4-97-OO313-CR




right to review the record and file a pro se brief. Nichols v. State, 954 S.W.2d 83, 85 (Te*
App—San Antonio 1997, no pet.). Miles has not filed a brief


       After reviewing the record and counsel's brief, we agree that the appeal is frivolous and
without merit. Thejudgment ofthe trial court is affinned, and counsel's motion to withdraw is
granted. Nichols, 954 S.W.2d at 86.



                                                        Karen Angelini, Justice


BO NOT PUBLISH




                                                  -2-
*    *     *
                                     JUDGMENT
                                       No. 04-97-00313-CR


                                          Hiram ROLES,
                                             Appellant


                                                 v.



                                       The STATE of Texas,
                                              Appellee


                    From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 96-CR-0010
                             Honorable Sharon Macrae, Judge Presiding


          BEFORE JUSTICE RICKHOFF, JUSTICE GREEN, AND JUSTICE ANGELINI
          In accordance with this court's opinion of this date, the judgment of the trial court is
    AFFIRMED, and the motion to withdraw as counsel is GRANTED.

          SIGNED March 3, 1999.              /




                                               KAREN ANGELINI
                                               JUSTICE
APPENDIX   -   D
                                          July 20,1998


                                      No. 04-97-00313-CR


                                         Hiram MILES,
                                               Appellant


                                                  v.



                                      The STATE of Texas,
                                               Appellee


                  From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 96-CR-0010
                           Honorable Sharon MacRae, Judge Presiding

                                                ORDER


       Appellant's attorney filed an^briefin this appeal Andersv O               , filed a motion
738 (1967) Appellant has asserted his right to file apm se briefand on July 9,
to obtain a copy of the record.

       We therefore ORDER the District Clerk of Bexar County to
          dupUcate copy «^*^^&

due 30 days after appellant's bnef is filed.

        It is so ORDERED on July 20, 1998.




        W WITNESS WHEREOF, I have hereunto set my hand and affixedJU©
 on this 20th day ofJuly, 1998.                                         ^=
APPENDIX   -   E
                                    MD.    96-CR-0010-W3



EX PARTE                                       §               IN THE DISTRICT C0DRT
                                               §               290th JUDICIAL DISTRICT



HIRAM MILES                                    §               BEXAR COUNTY' TEXAS
                                               ORDER


        Applicant,    Hiram Miles,             has filed an application for post-

conviction writ of habeas corpus under the provisions of article

11.07    of    the   Texas    Code        of       Criminal     Procedure,      collaterally

attacking his conviction in cause number 96-CR-0010                            See Tex. Code

Crim. Proc. Ann. art. 11.07 (Vernon Supp. 1999).



                               History nf.             the   Case


        On April      3,   1997,     after         a   trial    by    jury,    Applicant   was

convicted      of    the   felony offense              of    murder    and    punishment   was

assessed at life imprisonment in the Texas Department of Criminal

Justice       institutional        Division.            The    Fourth    Court    of Appeals

affirmed applicant's conviction in appellate cause number 04-97-

00313-CR.        Applicant     filed an initial application for writ of

habeas corpus on January 18, 2000.                       The Court of Criminal Appeals

denied the writ without a hearing on August 16,                               2000, under CCA

number 46,247-01.          Applicant filed a second application for writ of

habeas corpus on July 31, 2000.                        (Cause Number 1996-CR-0010-W2).

This application for writ of habeas corpus was filed on September
18, 2000, and seems to supplement Applicant's second application.



                           Allegations of Applicant


     l.     Applicant alleges that his Sixth and Fourteenth Amendment

rights were violated under the United States Constitution because

the Fourth Court of Appeals failed to consider Applicant's pro se


brief..




                                 Pi tidings   of   Fact


     1. Applicant filed an initial writ of habeas corpus on January

18, 2000.       A second application for writ of habeas corpus was filed

on July 31, 2000.        The Court of Criminal Appeals denied applicant's

initial writ of habeas corpus on August 16, 2000, after Applicant

filed a second application.             The instant application appears to

supplement his second application for writ of habeas corpus.

     2. Ray Fuchs represented the Applicant on Appeal.                      Mr. Fuchs

filed an affidavit on March 7,                2000,   which was attached to the

Court's     order      on Applicant's    initial      writ   of    habeas   corpus   as

Attachment II.          The affidavit is also germane to the allegations

raised     in    the   instant   application       for    writ    of   habeas   corpus.


 (Attachment I).

      3.    Mr. Fuchs filed an Anders brief with the Fourth Court of
Appeals   stating    that     he    could not        find any arguable points           of

error.      The   Fourth      Court     of    Appeals      found     the   brief   to   be

sufficient under >n^rB ,r             California. 386 U.S. 738 (1967) and High

v. State. 573 S.W.2d 807 (Tex.Crim.App. 1978).                     Mr. Fuchs sent the

Applicant    a    copy   of    the     brief       along   with    an    explanation    of

Applicant's appellate rights and deadlines.

     4.     in a letter dated September 18,                  1998,      Fourth Court of

Appeals   acknowledges receiving a copy of Applicant's pro se brief.

(Applicant's Application Attachment 4).

     5.     On March 3,       1999,    the Fourth Court of Appeals issued an

opinion   under     appellate         cause    number      04-97-00313-CR      affirming

Applicant's conviction.            The opinion states that Applicant did not

file a pro se brief.          The Fourth Court of Appeals also granted Mr.

Fuch's motion to withdraw as counsel of record.                         The Fourth Court

of Appeal issued a mandate from this opinion on May 5,                        1999.

     6.     The Court finds that the Fourth Court of Appeals did not

consider Applicant's pro se brief.




                                   CONCLUSION OF       LAW


     1.     Since the instant application for writ of habeas corpus

is, Essence,      a supplement to Applicant's second writ of habeas

corpus, which was filed before the final disposition of Applicant's

                                               3
initial writ of habeas corpus, it is not barred under section 4 of

the article 11.7 of the Texas Code of Criminal Procedure.                     See Tex.

Code Crim.    Proc.    art.    11.07(4)    (Vernon's 2000).

      2.     The Fourth Court of Appeals opinion on the instant case

fails to take into consideration Applicant's pro se brief filed on

September 18, 1998, against the reasoning of Anders v. California,

386   U.S.     738     (1967)    and      High     v.   State,     573   S.W.2d     807

(Tex.Crim.App. 1978) and their progeny.                 Accordingly, Applicant has

produced     an   unresolved      fact     relevant     to   the   legality    of   his

confinement.      The Court recommends that this writ of habeas corpus

be GRANTED and the cause be remanded to the Fourth Court of Appeals

so that it can take Applicant's pro se brief into consideration.

                                          ORDERS


      The District Clerk of Bexar County, Texas,                   is hereby ordered

to prepare a copy of this document,                together with any attachments

and forward the same to the following person by mail or the most

practical means:


             a.      The Court of Criminal Appeals
                     Capitol Station
                     Austin,    Texas     78711


             b.      Hon.    Susan D.    Reed
                     Criminal    District Attorney
                     Bexar County Justice Center
                     Bexar    County,    Texas     78205
         c.   Hiram Miles
              TDCJ-ID#784448

               3060   FM 3514
              Beaumont,    Texas 77705



                                /f       '     2000
Signed this _7_ day of




                                     JUDGE   PRESIDING